MEMORANDUM **
Marilou Retta Heath appeals pro se from the district court’s order, filed January 19, 2005, modifying the order filed September 13, 2004 which conditionally granted her 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we remand.
The district court’s September 13, 2004 order granted Heath conditional relief pursuant to her § 2254 petition which required the state trial court to provide Heath with a full and fair hearing on the issue of her competency at trial. This order adopted the magistrate judge’s finding that the state trial court’s failure to hold a full and fair hearing on the issue of Heath’s competence at trial violated her due process rights.
In this appeal, Heath challenges the fairness of the state court’s January 14, 2005 acceptance of her stipulation of her competency at trial. We vacate the district court’s January 19, 2005 order and remand to the district court to make findings, in light of its September 13, 2004 ruling, as to whether the state trial court’s acceptance of Heath’s competency stipulation discharged its duty to hold a full and fair hearing. See Howard v. Lewis, 905 F.2d 1318,1324 (9th Cir.1990).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.